DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
The applicant argues that SUZUKI discloses in paragraphs [0091, 0092] that describe only side information is inputted through the line (L112 of fig. 7) to determine a threshold value used to remove distortion within a (reproduced/reconstructed) picture. That is, according to SUZUKI, the predicted block is not transformed, and frequency domain filtering is not applied to the predicted block.
The examiner strongly disagrees with the applicant. It is submitted that SUZUKI teaches the predictor (506 of fig. 7) for generating the prediction method (inter or intra method L112 of fig. 7) to indicate the prediction blocks to be filtered (109 of fig. 1), wherein the prediction blocks ([0082] the prediction blocks) as intra-blocks derived from the reconstructed blocks (D-blocks in [0091 and 0092]) base on the intra method as the side information (L112 of fig. 7) are filtered by the second filter ([0082], 203 of fig. 4). The in-loop filter (109 of fig. 7) comprises the first and second filters (202 and 203 of fig. 4), and the second filtering process is applied only to prediction blocks (intra-blocks) in a picture in which a residual distorted signal is likely to occur ([0082], 707 and 708 of fig. 2), wherein the prediction blocks are transformed in the first filter as 

The applicant further argues that the cited portions of PIAO (570 and 580 of fig. 5, and fig. 20) are for residual coding/signaling scheme, the cited portions cannot derive the frequency domain filtering to the transform coefficients of the predicted block by setting values of transform coefficients after the particular transform coefficient position to 0 based on a scan order from among the transform coefficients for the predicted block, as in claim 1.
The examiner strongly disagrees with the applicant. It is submitted that SUZUKI teaches the filter for filtering the prediction blocks (201 and 203 of fig. 3), wherein the transform coefficients are determined within the filter (fig. 5). PIAO teaches derive the frequency domain filtering to the transform coefficients of the predicted block (570 and 580 of fig. 5, filtering process for applying to the predicted blocks from the intra predictor, 550 of fig. 5. It is noted that the filtering processing is disclosed by SUZUKI using transformation to produce transform coefficients, fig. 5, and applying filter process to prediction blocks, 203 of fig. 3 and [0082]).  PIAO teaches the setting values of transform coefficients after the particular transform coefficient position to 0 based on a scan order from among the transform coefficients (fig. 20, a scan order applied to the transform coefficients including particularly transform coefficient position to zero) and this setting transform coefficients values are applicable to the predicted 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/    Primary Examiner, Art Unit 2425